Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 5/8/2020.  Claims 1-20 are currently pending within this application.

Allowable Subject Matter
2.	Claims 1-20 are allowed.

3.	The following is an Examiner’s statement for the reasons of allowance:

4.	Independent claims 1, 9 and 17 are directed towards a method, system, and non-transitory CRM that include/perform the operations of at least “capturing, using a plurality of virtual cameras, multiple sequences of views of a three- dimensional object, each sequence of the multiple sequences representing a unique order of views; generating, using one or more processors, aligned sequences from the multiple sequences based on an arrangement of the plurality of virtual cameras in relation to the three- dimensional object; using a convolutional neural network, classifying the three-dimensional object based on the aligned sequences; and identifying the three-dimensional object using the classification”.

	And Spencer (US PGPub 2019/0392221) that discloses obtaining position information for a target object within a virtual environment of the videogame; obtaining depth buffer information for a current position of a virtual camera used to generate a current image of the virtual environment for display by the videogame; calculating a first distance along a line between the current position of the virtual camera and the obtained position of the target object; detecting whether a depth buffer value along the line corresponds to at least a threshold distance from the virtual camera, the threshold distance being based upon the calculated first distance; and if so, associating the current image with an indicator that the image is significant for the purposes of recording footage from the videogame,
	And Ladato (US PGPub 2018/0350147) that discloses receiving, by a virtualized projection generation system, a plurality of captured surface data frame sequences 
	And Kondo (US PGPub 2017/0153700) that discloses generating a virtual camera space image based on a virtual camera in a virtual space, which has a perspective different from a perspective associated with the user; rendering the virtual camera space image into a display object in the virtual space; generating a field-of-view 
	And Kouperman (US Patent 9445081) that discloses obtaining image data including depth data of sequences of frames of at least one scene, wherein individual sequences are captured from individual cameras of a plurality of cameras; and determining the location of the image data of the sequences of frames on a shared three-dimensional coordinate system of the plurality of the cameras by using the image data of multiple frames to determine the location of the image data on the coordinate system, wherein the location of the image data on the shared coordinate system is determined without determining values of the positions of the cameras before the capture of the sequences of frames in order to use the values of the positions in computations to determine the location of the image data on the shared coordinate system,
	And Shaoshuai (SVNET: A Single View Network for 3D Shape Recognition) that discloses a Convolutional Neural Network (CNN) framework named Single-view Network (SVNet) for 3D recognition that extracts and retains the feature of each view separately with M fully connected layers in the last layer of SVNet, where M denotes the number of views, where SVNet integrates the prediction of each fully connected layer to get the final result, which is similar to voting, and data augmentation by aligning the 3D shape and using normalized normals as the color of 3D shapes,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in 
	Claims 2-8, 10-16, and 18-20 are allowed for being dependent upon allowed base claims 1, 9, and 17.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664